COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Posse Energy, Ltd./Parsley Energy, LP,          §            No. 08-20-00061-CV

                      Appellants,                §              Appeal from the

 v.                                              §             112th District Court

 Parsley Energy, LP and Pacer Energy,            §          of Upton County, Texas
 Ltd./Posse Energy, Ltd.,
                                                 §        (TC# 18-06-U4639-OTH-A)
                       Appellees.
                                            §
                                          ORDER

        The Court GRANTS the Appellant Posse Energy, Ltd.’s motion to reconsider and vacate

the submission setting without oral argument. Therefore, the March 26, 2021 submission setting

is vacated. The above styled and numbered cause will be rescheduled for oral argument at a later

date.

        IT IS SO ORDERED this 22nd day of February, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.